Citation Nr: 0115345	
Decision Date: 06/04/01    Archive Date: 06/13/01

DOCKET NO.  00-16 226	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Whether the veteran's request for a waiver of recovery of an 
overpayment of VA pension benefits, in the amount of 
$2,654.00, was timely filed.






ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel



INTRODUCTION

The RO has indicated that the veteran served on active duty 
from March 22 to July 5, 1951

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 decision of the RO's 
Committee on Waivers and Compromises (Committee) which denied 
the veteran's request for waiver of recovery of an 
overpayment of pension benefits in the amount of $2,654.00 on 
the basis that the veteran had failed to submit a timely 
request for waiver.

Given the Board's decision below, that the veteran's request 
for waiver of recovery of an overpayment of pension benefits 
was timely filed, further adjudicative action on the part of 
the RO is necessary.  In this regard, the matter should be 
referred back to the Committee.  The Committee should then 
adjudicate on the merits the veteran's request for a waiver 
of recovery of an overpayment of pension benefits in the 
amount of $2,654.00.  The veteran should thereafter be 
notified of the decision and of his appellate rights.


FINDINGS OF FACT

1.  The veteran was notified on December 11, 1998, of an 
overpayment of pension benefits.

2.  A request for waiver of recovery of the pension 
indebtedness was received by VA on June 9, 1999, 180 days 
after the notice of the indebtedness.


CONCLUSION OF LAW

The request for waiver of recovery of overpayment of pension 
benefits, in the amount of $2,654.00, was timely filed.  
38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. § 1.963(b) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, a request for waiver of recovery 
of an indebtedness shall only be considered if it is made 
within 2 years following the date of a notice of indebtedness 
issued by VA to the debtor on or before March 31, 1983, or if 
the application for relief is made within 180 days following 
the date of a notice of indebtedness issued on or after April 
1, 1983.  The 180-day period may be extended if the 
individual requesting a waiver demonstrates to the 
Chairperson of the Committee that, as a result of an error by 
either VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, there was a delay 
in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for mailing 
(including forwarding).  If the requester does substantiate 
that there was such a delay in the receipt of the notice of 
indebtedness, the Chairperson shall direct that the 180-day 
period be computed from the date of the requester's actual 
receipt of the notice of indebtedness.  38 U.S.C.A. § 5302(a) 
(West 1991); 38 C.F.R. § 1.963(b) (2000).

A review of the record indicates that, on December 11, 1998, 
VA Debt Management Center (DMC) informed the veteran of an 
indebtedness in the amount of $2,654.00, and of his appellate 
rights, which included advising him of the 180-day time 
period for him to file an application requesting a waiver of 
recovery of all or part of the overpayment.  As noted above, 
in August 1999, the Committee later denied a request for 
waiver of recovery of an overpayment of pension benefits on 
the basis that the veteran did not submit a timely request 
for waiver.  The Committee determined that a waiver request 
from the veteran was received on August 5, 1999, which was 
beyond the 180-day time limit.  

Moreover, in an August 2000 supplemental statement of the 
case, the RO determined that correspondence received from the 
veteran on June 9, 1999, was not a waiver request, but rather 
was a request to review financial information in regard to a 
repayment plan.  The RO indicated that the first waiver 
request was received from the veteran on August 5, 1999, 
which was two months after the 180 days had expired.

Based on a review of the record, the Board finds that the 
letter received from the veteran on June 9, 1999, may be 
considered a timely application for relief.  In his letter, 
the veteran wrote "I am asking that you please examine my 
income, financial status and the reasons for your demand for 
repayment of the funds in question."  The veteran also 
explained the reasons why he believed that VA should not 
recover the overpayment.  

Given that the veteran responded in the manner required of 
someone requesting a waiver, the Board finds that the letter 
received on the 180th day-June 9, 1999, should be construed 
as a request for a waiver.  Specifically, the veteran 
submitted a statement in writing that included detailed 
reasons why collection of the debt would be inequitable, just 
as he had been instructed to do when the December 1998 
notification was issued.  Consequently, by reading the June 
9, 1999, correspondence in a light favorable to the claimant, 
and because this letter may be reasonably construed as an 
application for relief, the Board finds that a request for 
waiver of recovery of the debt was timely filed.


ORDER

A request for waiver of recovery of an overpayment of pension 
benefits, in the amount of $2,654.00, was timely filed; to 
this extent, the appeal is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



